617 F.Supp. 41 (1985)
TEXASGULF, INC., Plaintiff,
v.
UNITED GAS PIPE LINE COMPANY, Defendant.
Civ. A. No. 2253-71.
United States District Court, District of Columbia.
September 5, 1985.

ORDER
GESELL, District Judge.
Upon consideration of the joint motion of plaintiff Texasgulf Inc. ("Texasgulf") and defendant United Gas Pipe Line Company ("United"), filed herein August 29, 1985, for an order dismissing with prejudice Texasgulf's complaint, as amended, against United and United's counterclaim against Texasgulf, and withdrawing and setting aside the Court's June 4, 1985, Memorandum on Liability, 610 F.Supp. 1329, and it appearing to the Court that the parties have reached a full and amicable settlement of all claims and causes of action which were, or could have been, asserted by and between them in this action, and are desirous of avoiding a protracted trial on damages and counterclaim issues, it is hereby
ORDERED that Texasgulf's complaint, as amended, against United be and the same is hereby dismissed with prejudice; and it is further
ORDERED that United's counterclaim against Texasgulf be and the same is hereby dismissed with prejudice; and it is further
ORDERED that the Court's June 4, 1985, Memorandum on Liability shall have no legal effect; and it is further
ORDERED that each party shall pay its own costs.